DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.
 
Allowable Subject Matter
Claims 21-22, 24, 26-28, 30, 33-34, 36, and 40-49 are allowed in view of the Applicant's arguments (Response filed 7/05/2022) and the cited prior art of record. 
In addition to Applicant’s arguments, additional closest cited prior art, Manion et al. (US 20080253306) disclosed a distributed routing table mesh in which each node maintains its own routing table that represents some or all of the overall routing knowledge of the DRT mesh, in which each computing device can host one or more application programs that can act as endpoints of the DRT-based network.  Manion disclosed the node utilizing the routing table instance as a lookup to identify a node for a particular key that may identify a particular application ([0022], [0053]-[0054]).	
However, Manion does not particular disclose that which is claimed, with regards to the mesh instance at the computing device, receiving the particulars of the single request for both specific application instances, as claimed, and forwarding the requests to such mesh instances based on the locally stored routing information.  Specifically, Manion did not disclose storing the received routing information locally to a mesh instance of the first computing node, wherein the received routing information is for a specific instance of a second application and a specific instance of a third application within the plurality of computing nodes; and sending, by the first application to the mesh instance of the first computing node, a request for second and third computing nodes, wherein the request specifies the specific instance of the second application implemented by the second computing node and the specific instance of the third application implemented by the third computing node, and wherein the mesh instance of the first computing node is configured to: determine, based on the locally stored routing information, routing information for the specific instances of the second and third applications; forward, to a mesh instance of the second computing node, the request for the second computing node; and forward, to a mesh instance of the third computing node, the request for the third computing node, wherein the sending is performed independent of routing of the peer-to-peer inter-application communication by another entity.
The amended independent claims incorporate new limitations, changing the scope of the claimed invention in a manner that overcomes the previously applied Double Patenting rejection with respect to US 10673749.  The rejection has been withdrawn.
Claims 21-22, 24, 26-28, 30, 33-34, 36, and 40-49 are therefore allowed over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419